DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/2/2022. In virtue of this communication claims 18-34 are currently pending in the instant application.
          
Response to Amendment
In response to the action mailed on 8/12/2022, the Applicant has filed a response amending the claims. 
                
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 27-29 and 31-33 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120197094) in view of Crowne et al (US Pub 20170272157) in further view of Yoshinaka et al (US Pat 4987579).

Regarding Claim 18, Zhang discloses an apparatus comprising: 
one or more sensors configured to sense a parameter (Fig 4, where an apparatus 400 has one or more sensors (410) configured to sense a parameter); 
an optical output configured to provide an optical output signal indicative of data obtained by the one or more sensors (Fig 4, where the apparatus 400 has an optical output (440) configured to provide an optical output signal indicative of data obtained by the one or more sensors (410)); 
an optical input configured to receive an optical input signal and convert the optical input signal to electrical power (Fig 4, where the apparatus 400 has an optical input (e.g. 420) configured to receive an optical input signal and convert the optical input signal to electrical power); and 
a power source configured to enable the electrical power to be provided to the one or more sensors and the optical output (Fig 4, where the apparatus 400 has a power source (430) configured to enable the electrical power to be provided to the one or more sensors (410) and the optical output (440)); 
wherein the optical output comprises one or more first optical couplings where the first optical couplings are configured to couple the apparatus to a processing device to enable data obtained by the one or more sensors to be transmitted to the processing device (Fig 4, where the optical output (440) comprises one or more first optical couplings (e.g. 176) and where the first optical couplings (e.g. 176) are configured to couple the apparatus 400 to a processing device 200 (as shown in Fig 2) to enable data obtained by the one or more sensors (410) to be transmitted to the processing device 200 (as shown in Fig 2)).   
	Zhang fails to explicitly disclose the power source (430) being configured to store the electrical power obtained by the optical input, and the optical output (440) comprising one or more light emitting diodes.
	However, Crowne discloses
a power source being configured to store electrical power obtained by an optical input (Fig 2, where a power source  (e.g. 56a) is configured to store electrical power obtained by an optical input (e.g. 54a)), and 
an optical output comprising one or more light emitting diodes (Fig 2, where an optical output (e.g. 58a) comprises one or more light emitting diodes (LEDs)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the power source (430) and optical output (440) as described in Zhang, with the teachings of the power source (e.g. 56a) and optical output (e.g. 58a) as described in Crowne. The motivation being is that as shown a power source (e.g. 56a) can be configured to store electrical power obtained by an optical input (e.g. 54a) and an optical output (e.g. 58a) can comprise one or more light emitting diodes (LEDs) and one of ordinary skill in the art can implement this concept into the power source (430) and optical output (440) as described in Zhang and have the power source (430) be configured to store electrical power obtained by the optical input (e.g. 420) and have the optical output (440) comprise one or more light emitting diodes (LEDs) i.e. as an alternative so as to have the apparatus 400 with a known power storage in order to better supply power and reduce power waste and with a known LED in order to optically transmit data signals from the sensors (410) and which modification is a simple implementation of a known concept of a known power source  (e.g. 56a) and optical output (e.g. 58a) into another similar power source (430) and optical output (440) for their improvement and for optimization and which modification yields predictable results.
Zhang as modified by Crowne fails to explicitly disclose wherein the one or more sensors are thermally insulated from the optical output, the optical input, and the power source to reduce a transfer of heat to the one or more sensors.
However, Yoshinaka discloses 
one or more sensors being thermally insulated from the temperature outside to reduce a transfer of heat to the one or more sensors (Fig 7A, Fig 7B, col 8 lines 21-50 where one or more sensors (105) are thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from 102, 103, 104) to reduce a transfer of heat to the one or more sensors (105)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the one or more sensors (410) as described in Zhang as modified by Crowne, with the teachings of the one or more sensors (105) as described in Yoshinaka. The motivation being is that as shown one or more sensors (105) can be thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from 102, 103, 104) to reduce a transfer of heat to the one or more sensors (105) and one of ordinary skill in the art can implement this concept into the one or more sensors (410) as described in Zhang as modified by Crowne and have the one or more sensors (410) be thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from the optical output (440), the optical input (e.g. 420), and the power source (430)) to reduce a transfer of heat to the one or more sensors (410) i.e. as an alternative so as to have the one or more sensors (410) being insulated from the temperature outside which includes heat generated by the optical output (440), the optical input (e.g. 420), and the power source (430) for the purpose of obtaining better readings from the one or more sensors (410) without heat interference and which modification is being made because both systems are similar and have overlapping components (e.g. sensors (410, 105) that contact a patient’s skin) and which modification is a simple implementation of a known concept of a known one or more sensors (105) into another similar one or more sensors (410) for its improvement and for optimization and which modification yields predictable results.   
  
Regarding Claim 19, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the optical input comprises one or more photodiodes and a second optical coupling where the second optical coupling is configured to enable light from a processing device to be detected by the one or more photodiodes (Zhang Fig 4, where the optical input (e.g. 420) comprises one or more photodiodes (as also shown in 54a of Crowne Fig 2) and a second optical coupling (e.g. 174) and where the second optical coupling (e.g. 174) is configured to enable light from a processing device 200 (as shown in Fig 2) to be detected by the optical input (e.g. 420) (one or more photodiodes)).  
 
Regarding Claim 20, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the optical coupling comprises at least one bi-directional light guide (Zhang Fig 4, where the optical coupling (e.g. 176) comprises at least one bi-directional light guide (170)).  
 
Regarding Claim 21, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein there is no direct electrical connection between the apparatus and the processing device (Zhang Fig 4, where there is no direct electrical connection between the apparatus 400 and the processing device 200 (as shown in Fig 2)).  
 
Regarding Claim 22, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the apparatus is thermally insulated from the processing device (Zhang Fig 4, where the apparatus 400 has the one or more sensors (410) being thermally insulated (i.e. via a heat-insulative member 106) from the processing device 200 (as shown in Fig 2) (in addition the apparatus 400 and processing device 200 are thermally insulated because they are in sperate locations and coupled via optical elements (similar to what is described in the published Applicant’s disclosure paragraph [27])).  

Regarding Claim 23, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the apparatus is comprised within a separate device to the processing device (Zhang Fig 4, where the apparatus 400 is comprised within a separate device to the processing device 200 (as shown in Fig 2)).   
 
Regarding Claim 27, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the power source comprises a super capacitor (Crowne Fig 2, where the power source (e.g. 56a) comprises a capacitor to store electrical power and where it is known the art that a super capacitor is used as a capacitor in order to store a higher amount of electrical power).  

Regarding Claim 28, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the one or more sensors comprises one or more temperature sensors (Yoshinaka Fig 7A, Fig 7B, col 8 lines 21-50 where the one or more sensors (105) comprises one or more temperature sensors).    
 
Regarding Claim 29, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the one or more temperature sensor is thermally insulated from the optical output and the optical input (Yoshinaka Fig 7A, Fig 7B, col 8 lines 21-50 where the one or more temperature sensors (105) are thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from the optical output (440) and the optical input (e.g. 420) as shown in Zhang Fig 4)). 

 Regarding Claim 31, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus wherein the one or more sensors are configured to directly contact a subject in use (Zhang Fig 4, where the one or more sensors (410) are configured to directly contact a subject 101 in use (e.g. so as to generate ECG signals)).   
 
Regarding Claim 32, Zhang as modified by Crowne and Yoshinaka also discloses an apparatus
wherein the second optical coupling is configured to enable light from the processing device to be transmitted to the one or more photodiodes (Zhang Fig 4, where the second optical coupling (e.g. 174) is configured to enable light from the processing device 200 (as shown in Fig 2) to be transmitted to the optical input (e.g. 420) (one or more photodiodes)).  

Regarding Claim 33, Zhang discloses a sensing system comprising: 
an apparatus and a processing device (Fig 4, where a system has an apparatus 400 and a processing device 200 (as shown in Fig 2)); 
the apparatus comprising: 
one or more sensors configured to sense a parameter (Fig 4, where the apparatus 400 has one or more sensors (410) configured to sense a parameter); 
an optical output configured to provide an optical output signal indicative of data obtained by the one or more sensors (Fig 4, where the apparatus 400 has an optical output (440) configured to provide an optical output signal indicative of data obtained by the one or more sensors (410)); 
an optical input configured to receive an optical input signal and convert the optical input signal to electrical power (Fig 4, where the apparatus 400 has an optical input (e.g. 420) configured to receive an optical input signal and convert the optical input signal to electrical power);
 a power source configured enable the electrical power to be provided to the one or more sensors and the optical output (Fig 4, where the apparatus 400 has a power source (430) configured to enable the electrical power to be provided to the one or more sensors (410) and the optical output (440));
 wherein the optical output comprises one or more optical couplings where the one or more optical couplings are configured to couple the apparatus to the processing device to enable data obtained by the one or more sensors to be transmitted to the processing device (Fig 4, where the optical output (440) comprises one or more optical couplings (e.g. 170) and where the one or more optical couplings (e.g. 170) are configured to couple the apparatus 400 to the processing device 200 (as shown in Fig 2) to enable data obtained by the one or more sensors (410) to be transmitted to the processing device 200 (as shown in Fig 2)).    
Zhang fails to explicitly disclose the power source (430) being configured to store the electrical power obtained by the optical input, and the optical output (440) comprising one or more light emitting diodes.
	However, Crowne discloses
a power source  being configured to store electrical power obtained by an optical input (Fig 2, where a power source (e.g. 56a) is configured to store electrical power obtained by an optical input (e.g. 54a)), and 
an optical output comprising one or more light emitting diodes (Fig 2, where an optical output (e.g. 58a) comprises one or more light emitting diodes (LEDs)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the power source (430) and optical output (440) as described in Zhang, with the teachings of the power source (e.g. 56a) and optical output (e.g. 58a) as described in Crowne. The motivation being is that as shown a power source (e.g. 56a) can be configured to store electrical power obtained by an optical input (e.g. 54a) and an optical output (e.g. 58a) can comprise one or more light emitting diodes (LEDs) and one of ordinary skill in the art can implement this concept into the power source (430) and optical output (440) as described in Zhang and have the power source (430) be configured to store electrical power obtained by the optical input (e.g. 420) and have the optical output (440) comprise one or more light emitting diodes (LEDs) i.e. as an alternative so as to have the apparatus 400 with a known power storage in order to better supply power and reduce power waste and with a known LED in order to optically transmit data signals from the sensors (410) and which modification is a simple implementation of a known concept of a known power source (e.g. 56a) and optical output (e.g. 58a) into another similar power source (430) and optical output (440) for their improvement and for optimization and which modification yields predictable results.
Zhang as modified by Crowne fails to explicitly disclose wherein the one or more sensors are thermally insulated from the optical output, the optical input, and the power source to reduce a transfer of heat to the one or more sensors.
However, Yoshinaka discloses 
one or more sensors being thermally insulated from the temperature outside to reduce a transfer of heat to the one or more sensors (Fig 7A, Fig 7B, col 8 lines 21-50 where one or more sensors (105) are thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from 102, 103, 104) to reduce a transfer of heat to the one or more sensors (105)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the one or more sensors (410) as described in Zhang as modified by Crowne, with the teachings of the one or more sensors (105) as described in Yoshinaka. The motivation being is that as shown one or more sensors (105) can be thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from 102, 103, 104) to reduce a transfer of heat to the one or more sensors (105) and one of ordinary skill in the art can implement this concept into the one or more sensors (410) as described in Zhang as modified by Crowne and have the one or more sensors (410) be thermally insulated (i.e. via a heat-insulative member 106) from the temperature outside (which includes circuits from the optical output (440), the optical input (e.g. 420), and the power source (430)) to reduce a transfer of heat to the one or more sensors (410) i.e. as an alternative so as to have the one or more sensors (410) being insulated from the temperature outside which includes heat generated by the optical output (440), the optical input (e.g. 420), and the power source (430) for the purpose of obtaining better readings from the one or more sensors (410) without heat interference and which modification is being made because both systems are similar and have overlapping components (e.g. sensors (410, 105) that contact a patient’s skin) and which modification is a simple implementation of a known concept of a known one or more sensors (105) into another similar one or more sensors (410) for its improvement and for optimization and which modification yields predictable results.   
  
Claims 24-25, 30 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120197094) in view of Crowne et al (US Pub 20170272157) in further view of Yoshinaka et al (US Pat 4987579) in further view of Biel et al (US Pub 20180168508).

Regarding Claim 24, Zhang as modified by Crowne and Yoshinaka fails to explicitly disclose an apparatus wherein the one or more sensors comprise one or more digital sensors configured to provide a digital output.    
However, Biel discloses 
one or more sensors comprising one or more digital sensors configured to provide a digital output (Fig 1, paragraphs [58][62] where sensors (e.g. 112, 114, 130) comprise one or more digital sensors configured to provide a digital output (i.e. for controller 120)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensors (410) as described in Zhang as modified by Crowne and Yoshinaka, with the teachings of the sensors (e.g. 112, 114, 130) as described in Biel. The motivation being is that as shown sensors (e.g. 112, 114, 130) can comprise one or more digital sensors configured to provide a digital output (i.e. for controller 120) and one of ordinary skill in the art can implement this concept into the sensors (410) as described in Zhang as modified by Crowne and Yoshinaka and have the sensors (410) comprise one or more digital sensors configured to provide a digital output (i.e. for processing device 200) i.e. as an alternative so as to transmit digital signals instead of analog signals in order to have higher reliability during transmission and less signal distortions because of the digital form and which modification is a simple implementation of a known concept of known sensors (e.g. 112, 114, 130) into other similar sensors (410) for their improvement and for optimization and which modification yields predictable results.  

Regarding Claim 25, Zhang as modified by Crowne and Yoshinaka and Biel also discloses an apparatus wherein the optical coupling is configured to receive a control signal from the processing device to control the one or more digital sensors (Zhang Fig 4, where the optical coupling (e.g. 176, 172) is configured to receive a control signal (i.e. via 450) from the processing device 200 (as shown in Fig 2) to control the one or more sensors (410) (digital sensors)).    

Regarding Claim 30, Zhang as modified by Crowne and Yoshinaka fails to explicitly disclose an apparatus wherein the apparatus is comprised within a wearable device.  
	However, Biel discloses    
an apparatus being comprised within a wearable device (Fig 1, paragraph [58] where an apparatus (e.g. 112, 114, 130) is comprised within a wearable device (e.g. 110, 150)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus 400 as described in Zhang as modified by Crowne and Yoshinaka, with the teachings of the apparatus (e.g. 112, 114, 130) as described in Biel. The motivation being is that as shown an apparatus (e.g. 112, 114, 130) can be comprised within a wearable device (e.g. 110, 150) and one of ordinary skill in the art can implement this concept into the apparatus 400 as described in Zhang as modified by Crowne and Yoshinaka and have the apparatus 400 be comprised within a wearable device (e.g. 110, 150) i.e. as an alternative so as to have the apparatus 400 be integrated in a patient’s clothing for the purpose of providing continuous monitoring via the sensors and for providing patient’s mobility and which modification is a simple implementation of a known concept of a known apparatus (e.g. 112, 114, 130) into another apparatus 400 for its improvement and for optimization and which modification yields predictable results.   
 
Regarding Claim 34, Zhang as modified by Crowne and Yoshinaka fails to explicitly disclose a sensing system wherein the processing device is comprised within a wearable device. 
However, Biel discloses   
a processing device being comprised within a wearable device (Fig 1, paragraph [50] where a processing device (e.g. 120) is comprised within a wearable device (e.g. 110, 150)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the processing device 200 (as shown in Fig 2) as described in Zhang as modified by Crowne and Yoshinaka, with the teachings of the processing device (e.g. 120) as described in Biel. The motivation being is that as shown a processing device (e.g. 120) can be comprised within a wearable device (e.g. 110, 150) and one of ordinary skill in the art can implement this concept into the processing device 200 (as shown in Fig 2) as described in Zhang as modified by Crowne and Yoshinaka and have the processing device 200 (as shown in Fig 2) be comprised within a wearable device (e.g. 110, 150) i.e. as an alternative so as to have the processing device 200 (as shown in Fig 2) be integrated in a patient’s clothing for the purpose of providing continuous monitoring via the sensors and for providing patient’s mobility and which modification is a simple implementation of a known concept of a known processing device (e.g. 120) into another processing device 200 (as shown in Fig 2) for its improvement and for optimization and which modification yields predictable results.
  
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120197094) in view of Crowne et al (US Pub 20170272157) in further view of Yoshinaka et al (US Pat 4987579) in further view of Biel et al (US Pub 20180168508) in further view of Kurose et al (US Pub 20160274546).


Regarding Claim 26, Zhang as modified by Crowne and Yoshinaka fails to explicitly disclose an apparatus comprising a voltage to time converter configured to convert an analogue output of the one or more sensors to a digital output.  
However, Biel discloses  
a digitizer configured to convert an analogue output of one or more sensors to a digital output (Fig 1, paragraphs [58][62] where a digitizer 130 is configured to convert an analogue output of one or more sensors (e.g. 112, 114) to a digital output).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensors (410) as described in Zhang as modified by Crowne and Yoshinaka, with the teachings of the sensors (e.g. 112, 114) as described in Biel. The motivation being is that as shown a digitizer 130 can be configured to convert an analogue output of one or more sensors (e.g. 112, 114) to a digital output and one of ordinary skill in the art can implement this concept into the sensors (410) as described in Zhang as modified by Crowne and Yoshinaka and have a digitizer 130 that is configured to convert an analogue output of one or more sensors (410) to a digital output i.e. as an alternative so as to transmit digital signals instead of analog signals in order to have higher reliability during transmission and less signal distortions because of the digital form and which modification is a simple implementation of a known concept of known sensors (e.g. 112, 114) into other similar sensors (410) for their improvement and for optimization and which modification yields predictable results.  
Zhang as modified by Crowne and Yoshinaka and Biel fails to explicitly disclose the digitizer 130 having a voltage to time converter.
However, Kurose discloses 
a digitizer having a voltage to time converter (Fig 1, where a digitizer 10  has a voltage to time converter 3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the digitizer 130 as described in Zhang as modified by Crowne and Yoshinaka and Biel, with the teachings of the digitizer 10 as described in Kurose. The motivation being is that as shown a digitizer 10  can have a voltage to time converter 3 and one of ordinary skill in the art can implement this concept into the a digitizer 130 as described in Zhang as modified by Crowne and Yoshinaka and Biel and have the digitizer 130 with a voltage to time converter 3 i.e. as an alternative so as to have a known technique of analog to digital conversion by using a known voltage to time converter and which modification is a simple substitution of a known a digitizer for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results.


Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Yarden et al (US Pub 20090299682) and more specifically Fig 4A where one or more sensors (72) have a thermal insulator (76).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636